I N      T H E         C O U R T O F A P P E A L S
                                                                                  A T K N O X V I L L E
                                                                                                                                                          FILED
                                                                                                                                                            August 4, 1998

                                                                                                                                                        Cecil Crowson, Jr.
H E A T H E R           A L I C I A         R O A C H         T H O M S O N ,                            )        U N I O N               C H A N C E R Appellate C ourt Clerk
                                                                                                                                                        Y
                                                                                                         )        C . A .                 N O . 0 3 A 0 1 - 9 7 0 5 - C H - 0 0 1 6 5
                                            A p p e l l a n t                                            )
                                                                                                         )
                                                                                                         )
                                                                                                         )
                                                                                                         )
v s .                                                                                                    )        H O N . B I L L Y                 J O E     W H I T E
                                                                                                         )        C H A N C E L L O R
                                                                                                         )
                                                                                                         )
                                                                                                         )
                                                                                                         )
P A T R I C K           J A M E S     T H O M S O N ,                                                    )        A F F I R M E D              A N D      R E M A N D E D
                                                                                                         )
                                            A p p e l l e e                                              )



A .     T H O M A S         M O N C E R E T ,             K n o x v i l l e ,                       f o r         A p p e l l a n t


F .     D .      G I B S O N ,        M a r y v i l l e ,                   f o r         A p p e l l e e


                                                                              O      P         I         N    I     O         N



                                                                                                                                                                      M c M u r r a y ,        J .

               T h i s      i s     a n          a p p e a l        f r o m          a         p o s t - d i v o r c e                       p r o c e e d i n g          w h e r e i n      t h e

a p p e l l a n t           s o u g h t           a     c h a n g e          i n         c u s t o d y                  o f        t h e      p a r t i e s       m i n o r      c h i l d     o n

t h e     g r o u n d s           t h a t         t h e r e         h a d         b e e n            a       m a t e r i a l                c h a n g e     o f    c i r c u m s t a n c e s

j u s t i f y i n g           s u c h        a        c h a n g e .               T h e            t r i a l            c o u r t           d i s m i s s e d       t h e     c o m p l a i n t

a n d         t h i s      a p p e a l            r e s u l t e d .                      W e             a f f i r m              t h e       j u d g m e n t       o f       t h e    t r i a l

c o u r t .
            T h e       a p p e l l a n t                        s t a t e s          h e r       i s s u e         a s     f o l l o w s :


                            T h e         t r      i a     l          c o u       r t e r r e d b y n o t f i n d i n g                          a s     a   m a t t e r             o f
            l   a   w     a        m a      t e      r i     a l            c    h a n g e o f c i r c u m s t a n c e s                             j u s t i f y i n g               a
            c   h   a n g e       o f         c     u s     t o        d y         w h e n a c u s t o d i a l f a t h e r                          e n d a n g e r s t              h e
            h   e   a l t h      s a      f e      t y         a      n d       w e l f a r e o f t h e c h i l d b y                             n e g l e c t i n g t              h e
            c   h   i l d ,     e n      g a      g i      n g          i n         v i o l e n t b e h a v i o r i n f r o                     n t o f t h e c h i                  l d
            a   n   d c o h       a b      i t      a t     i n        g [         s i c ] w i t h a n u n r e l a t e d                         f e m a l e .



            W e       f i r s t          w i s h                t o       m a k e     t h e       o b s e r v a t i o n             t h a t      t h e       i s s u e         a s     f r a m e d

i s   s t a t e d           a r g u m e n t a t i v e l y                             a n d      t h e       a l l e g e d          e r r o r      o f       l a w         a s s e r t e d       i s

n e c e s s a r i l y             b a s e d                    u p o n          f a c t s       t h a t       m u s t       b e      d e t e r m i n e d             b y       t h e       c o u r t

b e f o r e         t h e     l a w          c a n               b e        a p p l i e d .              T h e r e f o r e ,           w e      c h o o s e          t o       t r e a t       t h e

i s s u e       a s     a     c h a l l e n g e                          t o      t h e       s u f f i c i e n c y           o f      t h e      e v i d e n c e .



            O u r           s t a n d a r d                       o f           r e v i e w        i s        a s         f o l l o w s :          "Unless otherwise

required by statute, review of findings of fact by the trial court

in civil actions shall be de novo upon the record of the trial

court, accompanied by a presumption of the correctness of the

finding, unless the preponderance of the evidence is otherwise."

Rule 13(d), Tennessee Rules of Appellate Procedure. In a de novo

review, the parties are entitled to a reexamination of the whole

matter of law and fact and this court should render the judgment

warranted by the law and evidence.                                                                                  Thornburg v. Chase, 606 S.W.2d
672 (Tenn. App. 1980); American Buildings Co. v. White, 640 S.W.2d
569 (Tenn. App. 1982); Tennessee Rules of Appellate Procedure, Rule

36.         We         note,                      however,                          that            no         such               presumption                        attaches                    to

conclusions of law.                                                        See            Adams v. Dean Roofing Co., 715 S.W.2d
341, 343 (Tenn. App. 1986).



                                                                                                         2
             T h e            j u d g m e n t            o f         t h e       t r i a l           c o u r t         r e f l e c t s             t h a t            t h e       c o u r t           f o u n d

t h a t           o n l y             o n e       c h a n g e                  o f       c i r c u m s t a n c e                      h a d         o c c u r r e d                    s i n c e            t h e

p r e v i o u s               h e a r i n g           w h e r e i n              c u s t o d y              w a s      e s t a b l i s h e d .                        T h a t          c h a n g e          w a s

t h a t      t h e            a p p e l l a n t                h a d         s i n c e          m a r r i e d .                  U p o n          d u e         c o n s i d e r a t i o n                     o f

t h e     e n t i r e             r e c o r d            i n          t h i s        c a u s e ,             w e      d o      n o t          f i n d       t h a t            t h e         e v i d e n c e

p r e p o n d e r a t e s                     a g a i n s t             t h e        f i n d i n g             o f      t h e         t r i a l           c o u r t .               W e        f u r t h e r

a r e       o f       t h e              o p i n i o n               t h a t         t h e           e v i d e n c e            d o e s           e s t a b l i s h                    b y      a         p r e -

p o n d e r a n c e                o f        t h e      e v i d e n c e ,                   t h e      f a c t s           a s s e r t e d               i n         t h e       a p p e l l a n t ' s

i s s u e .               A       f i n d i n g                o f       t h e s e            f a c t s             w o u l d          b e       n e c e s s a r y                 b e f o r e              t h e

a p p e l l a n t               c a n         s u c c e s s f u l l y                 c h a l l e n g e               t h e      j u d g m e n t                o f      t h e         c o u r t .            I n

e s s e n c e ,               t h e       a p p e l l a n t              f a i l e d            t o         c a r r y         h e r          b u r d e n         o f          p r o o f .             T h u s ,

w e     f i n d        n o         e r r o r          o n        t h e         p a r t         o f      t h e         t r i a l          c o u r t .



             W e          a f f i r m            t h e          j u d g m e n t               o f       t h e         t r i a l              c o u r t          i n       a l l          r e s p e c t s .

C o s t s         a r e         t a x e d         t o          t h e         a p p e l l a n t               a n d      t h i s          c a s e          i s         r e m a n d e d               t o     t h e

t r i a l         c o u r t .

                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                      D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                                                        3
                                                         I N     T H E         C O U R T O F A P P E A L S
                                                                         A T      K N O X V I L L E




H E A T H E R     A L I C I A         R O A C H          T H O M S O N ,                )         U N I O N        C H A N C E R Y
                                                                                        )         C . A .          N O . 0 3 A 0 1 - 9 7 0 5 - C H - 0 0 1 6 5
                                      A p p e l l a n t                                 )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
v s .                                                                                   )         H O N . B I L L Y                J O E           W H I T E
                                                                                        )         C H A N C E L L O R
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
P A T R I C K     J A M E S         T H O M S O N ,                                     )         A F F I R M E D            A N D       R E M A N D E D
                                                                                        )
                                      A p p e l l e e                                   )


                                                                               J U D G M E N T


            T h i s       a p p e a l          c a m e         o n       t o      b e        h e a r d          u p o n        t h e          r e c o r d         f r o m    t h e

C h a n c e r y         C o u r t       o f      U n i o n           C o u n t y ,            b r i e f s         a n d       a r g u m e n t              o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n            t h e r e o f ,           t h i s          C o u r t     i s      o f      o p i n i o n             t h a t    t h e r e   w a s

n o     r e v e r s i b l e         e r r o r       i n        t h e      t r i a l          c o u r t .

            W e       a f f i r m      t h e       j u d g m e n t              o f     t h e        t r i a l           c o u r t           i n      a l l      r e s p e c t s .

C o s t s     a r e      t a x e d       t o     t h e         a p p e l l a n t             a n d      t h i s          c a s e       i s         r e m a n d e d     t o   t h e

t r i a l     c o u r t .



                                                                                                  P E R     C U R I A M